Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2018

                                     No. 04-18-00326-CR

                                   Kevin Deshon FOSTER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR6383
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER

       Appellant’s brief is due on October 31, 2018. Before the due date, Appellant filed a first
motion for a ninety-day extension of time to file the brief.
        Appellant’s motion is GRANTED IN PART. Appellant’s brief is due on December 31,
2018.
       We caution Appellant that any further request for an extension of time to file the
brief will be strongly disfavored.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court